                                            Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 1 of 26




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IGNACIO RUIZ,                                       Case No. 18-cv-07681-EMC
                                   8                    Plaintiff,
                                                                                             AMENDED ORDER GRANTING
                                   9              v.                                         PETITION FOR WRIT OF HABEAS
                                                                                             CORPUS
                                  10     M. ELIOT SPEARMAN,
                                                                                             Docket No. 1
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Petitioner Ignacio Ruiz (“Mr. Ruiz” or “Petitioner”) filed this action for a writ of habeas

                                  15   corpus pursuant to 28 U.S.C. § 2254 to challenge his conviction from Contra Costa County

                                  16   Superior Court. Respondent (also referred to herein as “the government”) has filed an answer to

                                  17   the petition, and Petitioner has filed a traverse. For the reasons discussed below, the petition is

                                  18   GRANTED.

                                  19                                        I.      BACKGROUND

                                  20   A.      Factual Background

                                  21           Petitioner was charged with conspiracy to commit murder (Cal. Penal Code §§ 182 (a)(1),

                                  22   187), two counts of first-degree murder (Cal. Penal Code § 187) with multiple special

                                  23   circumstance allegations (Cal. Penal Code §§ 190.2(a)(3), (a)(22)), and active participation in a

                                  24   criminal street gang (Cal. Penal Code § 186.22(a)). The charges included firearm enhancement

                                  25   allegations (Cal. Penal Code § 12022.53) and alleged that the conspiracy and murder counts were

                                  26   committed for the benefit of a criminal street gang (Cal. Penal Code § 186.22). Docket No. 7-1

                                  27   (“Ans.”), Exh. 7 at 2 (California Court of Appeal decision on Petitioner’s direct appeal from his

                                  28   conviction). Following trial, Petitioner was convicted of all charges and sentenced to 50 years
                                          Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 2 of 26




                                   1   plus two consecutive life terms without the possibility of parole.

                                   2           The California Court of Appeal recounted the facts surrounding Petitioner’s conviction, as

                                   3   adduced at trial, as follows. The Sureños and the Norteños are gangs with “a longstanding rivalry

                                   4   and hatred for one another that manifest through acts of violence.” Id. at 2. The Sureños have

                                   5   “adopted the color blue . . . as their symbol[]” whereas “the Norteños have adopted the color red

                                   6   . . . as their symbol[].” Id. On the evening of August 30, 2009, two members of the Norteños,

                                   7   Corrina Whitney and Intiaz Ahmed, were shot and killed in a bar in Richmond by two men

                                   8   wearing blue bandanas over their faces. Id. at 3. “The first man was wearing a white T-shirt and

                                   9   holding a shotgun with a pistol grip and the second man had a handgun.” Id.

                                  10           “Based on the report that the shooters had been wearing blue bandanas and the victims had

                                  11   been wearing red, officers were dispatched to appellant Ruiz’s home . . . , which was known from

                                  12   prior police contacts as a place where Sureño gang members regularly congregated.” Id. at 4. On
Northern District of California
 United States District Court




                                  13   Ruiz’s property, the officers found, among other things, a white T-shirt, a blue bandana, a

                                  14   “Mossberg shotgun with a pistol grip,” and “a .22-caliber single action revolver.” Id. at 4–5.

                                  15   They arrested Victor Torres and Steven Miranda on the property. Id. The officers also

                                  16   encountered Eliseo Flores, whose DNA was later found on the grip of the Mossberg shotgun. Id.

                                  17   at 5.

                                  18           Ruiz was interviewed twice by the police. Id. at 6. During the first interview, “police

                                  19   handed Ruiz a note they (falsely) said was written by Flores, which stated that Flores had told the

                                  20   truth. After reading the note, Ruiz acknowledged picking up Miranda, Torres and Flores at their

                                  21   houses and driving around in his car. He said he stopped to see a friend who lived on 37th Street

                                  22   (near the [bar where the shooting took place]), while Miranda, Torres and Flores went to the store

                                  23   and came back. They drove to Ruiz’s house, and Flores gave Ruiz guns to hide, which he had not

                                  24   seen before. During the second interview, Ruiz told police he got the shotgun from Flores and the

                                  25   revolver from Miranda when they returned to his car. He said Flores told him he had walked in,

                                  26   seen some Norteños, and shot them, and Miranda said he had also fired some shots. Ruiz did not

                                  27   know what Torres was doing while Miranda and Flores were gone; he might have been sitting in

                                  28   the backseat of the car.” Id. at 7.
                                                                                         2
                                            Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 3 of 26




                                   1           “At trial, Ruiz testified that about half an hour after he returned home from visiting his

                                   2   parents in Vallejo, he went out again and picked up Flores, Torres and finally Miranda. Although

                                   3   he picked up Torres ‘at a liquor store,’ they decided to go somewhere to buy some alcohol and go

                                   4   to a party Miranda was planning to attend. Flores asked Ruiz to pull over on McBryde Avenue

                                   5   near the [bar] and got out with Miranda and Torres. Ruiz then drove to the home of a friend, Juan

                                   6   Zepeda, who lived about a block away. But before he could knock on Zepeda’s door, Ruiz saw

                                   7   the others walking toward him, and they all got back into the car. Flores said he had shot some

                                   8   Norteños and Ruiz drove them back to his house at Flores’s direction. When they arrived, Ruiz

                                   9   saw for the first time that Flores had a shotgun at his side. He took the shotgun from Flores and

                                  10   either Miranda or Torres handed him a gun from the back seat; Ruiz went straight to his bedroom

                                  11   and threw the shotgun under his bed and the handgun into a drawer. . . . Ruiz admitted he had

                                  12   made false statements to police during his interviews, but claimed he did so to protect Miranda,
Northern District of California
 United States District Court




                                  13   Flores and Torres. He denied knowing in advance that any of them had weapons or intended to

                                  14   commit a shooting. Although he understood the Sureños were violent, he was not involved in

                                  15   their criminal activities and was only a social member of the gang.” Id. at 7–8.

                                  16           “During closing argument, counsel for Ruiz argued Ruiz was not guilty of the charged

                                  17   offenses because he did not know about the shooting in advance and was simply trying to protect

                                  18   his fellow gang members.” Id. at 9.

                                  19   B.      Procedural Background

                                  20           Kellin Cooper (“Mr. Cooper”) represented Petitioner from arraignment through

                                  21   preliminary hearing, until November 2010. Subsequently, Daniel Cook (“Mr. Cook”) was

                                  22   retained as counsel from November 2010 through the jury trial and sentencing. On February 18,

                                  23   2012, the Contra Costa County District Attorney offered to drop all other charges and

                                  24   enhancements if Petitioner pleaded guilty to two counts of second-degree murder, carrying two

                                  25   concurrent indeterminate sentences of 15 years to life. Ans., Exh. 11 at 1. Petitioner declined the

                                  26   offer “shortly thereafter.” Ans., Exh. 1 to Exh. 12 at 1. However, the district attorney left the

                                  27   offer open until the beginning of trial. Id.

                                  28           On November 27, 2012, the District Attorney filed an information charging Petitioner with
                                                                                         3
                                           Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 4 of 26




                                   1   conspiracy to commit murder, two counts of first-degree murder, and alleged active participation

                                   2   in a criminal street gang. Id. at 2. It included a firearm enhancement as to all counts, and further

                                   3   alleged the conspiracy and murder counts were committed for the benefit of a criminal street gang.

                                   4   Id. On February 5, 2013, after deliberating for three days (Ans., Exh 2 at 2), the jury found

                                   5   Petitioner guilty on all counts, found the murders to be in the first degree, the enhancements true,

                                   6   and the special circumstances true. Ans., Exh. 1 at 2. The trial court sentenced Petitioner to 50

                                   7   years to life and two consecutive terms of life without parole. Id. at 5. On March 22, 2016, the

                                   8   California Court of Appeal affirmed the judgment on direct appeal. Id. at 38. On June 29, 2016,

                                   9   the California Supreme Court denied Mr. Ruiz’s petition for review. Ans., Exh. 9.

                                  10          On September 20, 2017, Petitioner filed a petition for writ of habeas corpus in the

                                  11   California Supreme Court, which was summarily denied on December 19, 2018. Ans., Exh. 14.

                                  12   The California Supreme Court neither held nor remanded the case for an evidentiary hearing. No
Northern District of California
 United States District Court




                                  13   habeas petition was filed in the Superior Court. On December 21, 2018, Petitioner filed the instant

                                  14   habeas petition in this Court. Docket No. 1. Respondent filed an answer on March 15, 2019.

                                  15   Ans. Petitioner filed his traverse on June 3, 2019. Docket No. 12 (“Traverse”).

                                  16                               II.      JURISDICTION AND VENUE

                                  17          This Court has subject matter jurisdiction over this action for a writ of habeas corpus under

                                  18   28 U.S.C. § 2254. 28 U.S.C. § 1331. Venue is proper because the petition concerns the

                                  19   conviction and sentence of a person convicted in Contra Costa County, California, which is within

                                  20   this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  21                                 III.      STANDARD OF REVIEW

                                  22          Under the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), federal

                                  23   courts may entertain a petition for writ of habeas corpus on “behalf of a person in custody

                                  24   pursuant to the judgment of a State court only on the ground that he is in custody in violation of

                                  25   the Constitution or laws or treatises of the United States.” 28 U.S.C. § 2254(a). The petition may

                                  26   not be granted with respect to any claim that was adjudicated on the merits1 in state court unless

                                  27
                                       1
                                        The California Supreme Court need not state explicitly that it is adjudicating a claim “on the
                                  28
                                       merits” if it denies a claim summarily, nor does it need to give its reasoning for a decision.
                                                                                         4
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 5 of 26




                                   1   the state court’s adjudication of the claim: “(1) Resulted in a decision that was contrary to or

                                   2   involved an unreasonable application of, clearly established Federal law as determined by the

                                   3   Supreme Court of the United States; or (2) resulted in a decision that was based on an

                                   4   unreasonable determination of the facts in light of the evidence presented in the State court

                                   5   proceeding.” Id. § 2254(d). This is a “highly deferential standard.” Lambert v. Blodgett, 393

                                   6   F.3d 943, 965 (9th Cir. 2004).

                                   7          Under § 2254(d)(1), the state court “unreasonably applied the law if it identified the right

                                   8   legal principle but applied it in an objectively unreasonable way.” Nunes v. Mueller, 350 F.3d

                                   9   1045, 1051 (9th Cir. 2003) (internal quotations omitted). “A federal habeas court may grant the

                                  10   writ if the state court arrived at a conclusion opposite to that reached by [the Supreme] Court on a

                                  11   question of law or if the state court decides a case differently than [the Supreme] Court has on a

                                  12   set of materially indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 413 (2000).
Northern District of California
 United States District Court




                                  13   “A state court’s determination that a claim lacks merit precludes federal habeas relief so long as

                                  14   ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.” Harrington v.

                                  15   Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

                                  16          Under § 2254(d)(2), the reviewing court must determine whether the state court’s

                                  17   conclusion was based on “an unreasonable determination of facts in light of the evidence

                                  18   presented in the state court proceeding.” 28 U.S.C. § 2254(d)(2). Like the § 2254(d)(1) standard,

                                  19   the 2254(d)(2) “standard for finding that a state court made an unreasonable determination of the

                                  20   facts is ‘daunting,’ and ‘will be satisfied in relatively few cases.’” Jones v. Harrington, 829 F.3d

                                  21   1128, 1136 (9th Cir. 2016) (quoting Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004)).

                                  22   However, where the state court “plainly misapprehend[s] or misstate[s] the record in making [its]

                                  23   findings, and the misapprehension goes to a material factual issue that is central to the petitioner’s

                                  24   claim,” the decision may be “an unreasonable determination of the facts.” Taylor, 366 F.3d at

                                  25

                                  26
                                       Harrington v. Richter, 562 U.S. 86, 99 (2011). “When a federal claim has been presented to a
                                  27   state court and the state court has denied relief, it may be presumed that the state court adjudicated
                                       the claim on the merits in the absence of any indication or state-law procedural principles to the
                                  28
                                       contrary.” Id.
                                                                                            5
                                           Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 6 of 26




                                   1   1001.2

                                   2            The state-court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                   3   state court. Ylst v. Nunnemaker, 501 U.S. 797, 804 (1991). “Where there has been one reasoned

                                   4   state judgment rejecting a federal claim, later unexplained orders upholding that judgment or

                                   5   rejecting the same claim rest upon the same ground.” Id. at 803. When confronted with an

                                   6   unexplained decision from the last state court to have been presented with the issue, “the federal

                                   7   court should ‘look through’ the unexplained decision to the last related state-court decision that

                                   8   does provide a relevant rationale. It should then presume that the unexplained decision adopted

                                   9   the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). If, however, there is no

                                  10   reasoned state court decision addressing the same claim, the federal habeas court “must determine

                                  11   what arguments or theories supported or . . . could have supported, the state court’s decision[.]”

                                  12   Richter, 562 U.S. at 99.
Northern District of California
 United States District Court




                                  13            Here, the only decision on Petitioner’s state habeas claims was the California Supreme

                                  14   Court’s summary denial. The preceding state court proceedings on Petitioner’s direct appeal from

                                  15   his conviction did not address any issues relevant to the habeas claims he raises now. See Ans.,

                                  16   Exh. 7 at 10. In the absence of a state court decision that provides a “relevant rationale,” Wilson,

                                  17   138 S. Ct. at 1192, this Court “must determine what arguments or theories supported or . . . could

                                  18   have supported” the California Supreme Court’s summary denial of Petitioner’s habeas claims,

                                  19   Richter, 562 U.S. at 99.

                                  20                                         IV.       DISCUSSION

                                  21            Petitioner’s habeas petition before this Court contends his pre-conviction counsel provided

                                  22   ineffective assistance of counsel in connection with Mr. Ruiz’s decision to reject the prosecutor’s

                                  23   plea offer and go to trial. Two aspects of counsel’s advice are at issue.

                                  24            First, Petitioner contends that his pre-conviction counsel erroneously told him that if he

                                  25   accepted the plea to second-degree murder with an indeterminate sentence, there was no real

                                  26

                                  27   2
                                        In addition, a “state court’s failure to hold an evidentiary hearing may render its fact-finding
                                  28   process unreasonable under § 2254(d)(2).” Hibbler v. Benedetti, 693 F.3d 1140, 1147 (9th Cir.
                                       2012).
                                                                                           6
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 7 of 26




                                   1   possibility he could be granted paroled – that he would effectively serve a life sentence. Traverse

                                   2   at 11. Petitioner alleges that both his attorneys (Mr. Cooper and Mr. Cook) advised him to not

                                   3   take the indeterminate plea offer “because no lifers ever get paroled anyway, so . . . taking such an

                                   4   offer would be the effectively same as LWOP.” Declaration of Ignacio Ruiz (“Ruiz Decl.”) ¶ 3,

                                   5   Docket No. 7-5. Petitioner further alleges: “I was told I should only take an offer if it involved a

                                   6   determinate term so I had some chance of release.” Id.

                                   7          With his petition, Petitioner submitted an expert declaration from Susan L. Jordan, who

                                   8   “specialize[s] in parole release for California life-term inmates serving life sentences” and opined

                                   9   in her declaration that the parole advice Mr. Cooper and Mr. Cook provided to Petitioner was

                                  10   deficient. Ans., Exh. 11G (“Jordan Decl.”) ¶ 3. Ms. Jordan explained that the California Supreme

                                  11   Court decisions in In re Lawrence, 44 Cal. 4th 1181 (2008) and In re Shaputis, 44 Cal. 4th 1241

                                  12   (2008) changed the standard for granting parole and made parole grants more likely than they had
Northern District of California
 United States District Court




                                  13   been before 2008. Id. ¶ 39. Prior to those decisions, the Board of Parole Hearings needed only

                                  14   “some evidence” of a prisoner’s unsuitability factor to deny parole. Id. ¶ 42 (quoting In re

                                  15   Rosenkrantz, 29 Cal. 4th 616, 658 (2002)). Lawrence clarified, however, “that ‘the paramount

                                  16   consideration’ in making parole determinations was whether the inmate posed a current

                                  17   unreasonable risk of danger to public safety,” and “rejected the denial of parole based solely on

                                  18   the circumstances of the life crime or other unsuitability factors a prisoner could never change.”

                                  19   Id. ¶ 43 (quoting Lawrence, 44 Cal. 4th at 1210–12). As a result of this change in law, and of

                                  20   Governor Edmund G. Brown taking office in 2011, “a record number of lifer inmates [were]

                                  21   released from California prisons” in the years after these changes occurred. Ans., Exh. 11H at

                                  22   270; see also Jordan Decl. ¶ 38 (“between 2008 and 2012, prisoners serving life sentences with the

                                  23   possibility of parole were being granted parole and released from prison at the highest rate since

                                  24   the 1970s”).

                                  25          Ms. Jordan notes that “[p]rior to 2008 [when Shaputis and Lawrence were decided], less

                                  26   than 8% of life-term inmates who appeared before the Board for a parole suitability hearing

                                  27   received a grant of parole by the Board,” but that even that low rate indicates that some people

                                  28   serving life terms were being paroled. Jordan Decl. ¶ 46. In addition, Ms. Jordan asserts that by
                                                                                         7
                                           Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 8 of 26




                                   1   2012, when Petitioner’s plea offer was made, “the Board’s grant rate had more than tripled to just

                                   2   shy of 30%.” Id. ¶ 48. That increase also coincided with declining rates of reversal by various

                                   3   California Governors (that is reversal of Board decisions granting parole), which meant that more

                                   4   people serving life-terms were being paroled than had been in recent history. Id. ¶ 50.3 Relying

                                   5   on this data, Ms. Jordan concludes that “Mr. Cooper’s and Mr. Cook’s belief that no one with a

                                   6   life sentence was or would ever be paroled was entirely incorrect.” Id. (emphasis added); see also

                                   7   Jordan Decl. ¶ 37 (“any statements Mr. Cooper and/or Mr. Cook made to Petitioner concerning

                                   8   these fallacious opinions [that defendants serving life sentences or convicted with gang allegations

                                   9   never get parole] – which amounted to nothing more than utter speculation and guesswork – and

                                  10   any degree to which their opinions influenced the outcome of Petitioner’s case was grossly

                                  11   irresponsible lawyering”).

                                  12          In light of the information provided by Ms. Jordan, Petitioner asserts that, had he been
Northern District of California
 United States District Court




                                  13   aware that—contrary to counsels’ beliefs and advice—he would have had a chance of obtaining

                                  14   parole had he accepted the plea offer, he would have accepted it.

                                  15          Second, Petitioner contends that his trial counsel incorrectly advised him that if he went to

                                  16   trial, the jury would be given an instruction on the lesser-related offense of accessory after the fact,

                                  17   which would have afforded the jury an intermediate option between outright acquittal and

                                  18   conviction on first-degree murder. Id. at 9. Because Petitioner contends this advice turned out to

                                  19   be inaccurate in both respects (as it pertained to his parole chances and the availability of the

                                  20   lesser-included instruction), Petitioner argues that he was deprived of an opportunity to make an

                                  21   intelligent decision when he rejected the prosecutor’s plea offer, particularly given the greater risk

                                  22   of a murder conviction where the jury is not afforded a middle option.

                                  23

                                  24

                                  25   3
                                         While this information suggests that parole grant rates for people serving life sentences were
                                  26   increasing, it should also be noted that a 30% grant rate does not mean that 30% of people serving
                                       life sentences were paroled in 2012; rather, it indicates that 30% of inmates sentenced to life with
                                  27   hearings were being paroled each year, but not all lifers have hearings. For example, Figure 2 in
                                       the relevant report shows a 100% grant rate in 1978, but that was because only one lifer was found
                                  28   suitable for a hearing (and was subsequently granted parole) that year, not because all lifers were
                                       granted parole in 1978.
                                                                                          8
                                            Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 9 of 26




                                   1   A.      Ineffective Assistance of Counsel Standards

                                   2           The Supreme Court’s decision in Strickland v. Washington, 466 U.S. 668 (1984)

                                   3   established the standard for demonstrating constitutionally ineffective assistance of counsel.

                                   4   Under Strickland, the petitioner must show that (1) “the counsel’s performance was deficient,” i.e.,

                                   5   that it “fell below an objective standard of reasonableness under prevailing professional norms”;

                                   6   and (2) that “there is a reasonable probability that, but for counsel’s unprofessional errors, the

                                   7   results of the proceeding would have been different.” Id. at 687–88.

                                   8           The “deficient performance” prong requires a defendant to demonstrate that “counsel made

                                   9   errors so serious that counsel was not functioning as the ‘counsel’ guaranteed by the Sixth

                                  10   Amendment.” Id. In evaluating counsel’s performance, there is “a strong presumption that the

                                  11   counsel’s conduct falls within the wide range of reasonable professional assistance; that is, the

                                  12   defendant must overcome the presumption that, under the circumstances, the challenged action
Northern District of California
 United States District Court




                                  13   might be considered sound trial strategy.” Id. at 689 (internal quotation marks omitted).

                                  14           Under the “prejudice” prong, the defendant must demonstrate “a reasonable probability

                                  15   that, but for counsel’s unprofessional errors, the result of the proceeding would have been

                                  16   different. A reasonable probability is a probability sufficient to undermine confidence in the

                                  17   outcome.” Id. at 694. Where the ineffective advice led to a rejection of a plea agreement, to

                                  18   establish prejudice “a defendant must show that but for the ineffective advice of counsel there is a

                                  19   reasonable probability that the plea offer would have been presented to the court (i.e., that the

                                  20   defendant would have accepted the plea and the prosecution would not have withdrawn it in light

                                  21   of intervening circumstances), that the court would have accepted its terms, and that the conviction

                                  22   or sentence, or both, under the offer’s terms would have been less severe than under the judgment

                                  23   and sentence that in fact were imposed.” Lafler v. Cooper, 566 U.S. 156, 163–64 (2012).

                                  24           “The standards created by Strickland and Section 2254(d) are both highly deferential, and

                                  25   when the two apply in tandem, review is doubly so.” Sanders v. Cullen, 873 F.3d 778, 814 (9th

                                  26   Cir. 2017) (citing Richter, 562 U.S. at 105). “The pivotal question is whether the state court’s

                                  27   application of the Strickland standard was unreasonable. This is different from asking whether

                                  28   defense counsel’s performance fell below Strickland’s standard. . . . A state court must be granted
                                                                                          9
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 10 of 26




                                   1   a deference and latitude that are not in operation when the case involves review under the

                                   2   Strickland standard itself.” Richter, 562 U.S. at 101.

                                   3   B.     Mr. Cooper’s Advice

                                   4          Mr. Cooper represented Mr. Ruiz until November 2010, prior to trial and prior to the

                                   5   receipt of Mr. Ruiz’s plea offer. In his declaration, Mr. Cooper states: “I do not have an

                                   6   independent recollection of whether an indeterminate plea offer was made to Mr. Ruiz during my

                                   7   representation of him. However, I do know that during the course of my representation of Mr.

                                   8   Ruiz we discussed his charges and potential punishments. I would have advised Mr. Ruiz against

                                   9   accepting any indeterminate term offer because I did not believe there was any realistic hope that a

                                  10   defendant with gang allegations would ever be paroled regardless of the length of the

                                  11   indeterminate term.” Declaration of Kellin R. Cooper (“Cooper Decl.”) ¶ 6, Docket No. 7-5; see

                                  12   also Declaration of Tara K. Hoveland (Mr. Ruiz’s habeas attorney) (“Hoveland Decl.”) ¶ 9,
Northern District of California
 United States District Court




                                  13   Docket No. 7-5 (stating that she spoke with Mr. Cooper, who said that, in his opinion, “no gang

                                  14   member would ever get out on parole,” and that it was “very possible” he said as much to Mr.

                                  15   Ruiz). In Mr. Ruiz’s declaration, he does not say that Mr. Cooper advised him about a specific

                                  16   plea offer at any point or even that Mr. Cooper himself advised him on the issue of pleas; Mr.

                                  17   Ruiz merely says “I was advised not to take any indeterminate plea offers because no lifers ever

                                  18   get paroled anyway. . . . I was told I should only take an offer if it involved a determinate term so I

                                  19   had some chance of release.” Ruiz Decl. ¶ 3.

                                  20          As noted above, to prevail on his IAC claim regarding Mr. Cooper, Mr. Ruiz must first

                                  21   demonstrate “deficient performance” under the “doubly deferential” standard articulated in

                                  22   Yarborough. As a threshold matter, however, the evidence presented by Petitioner does not

                                  23   demonstrate that Mr. Cooper actually advised Mr. Ruiz about the specific plea offer he received in

                                  24   February 2012 or—as noted above—about any other plea offer that Mr. Ruiz might have received.

                                  25   See Cooper Decl.; see also Ans. at 12 (“Cooper said he did not think petitioner would have had a

                                  26   chance of being paroled. But he does not indicate whether he actually communicated that belief to

                                  27   petitioner.” (internal citations omitted)). Given Mr. Cooper’s statement that he and Mr. Ruiz

                                  28   discussed “potential punishments,” the evidence established that Mr. Cooper likely advised Mr.
                                                                                         10
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 11 of 26




                                   1   Ruiz on the topics of plea offers and/or parole chances generally, but it does not establish that he

                                   2   advised Mr. Ruiz regarding a specific plea offer. To the extent that Mr. Ruiz contends that Mr.

                                   3   Cooper advised him about a specific plea offer, there is simply no evidence in the record to

                                   4   suggest that such advice was given. Indeed, the plea offer from the DA was not made until

                                   5   February 18, 2012, more than a year after Mr. Cooper was replaced by Mr. Cook.

                                   6            In addition, even if Mr. Cooper’s statement about parole informed Mr. Ruiz about the

                                   7   general consequences of a life sentence, it is also critical to note that Mr. Cooper’s stated beliefs

                                   8   about Mr. Ruiz’s chances for parole related to “defendant[s] with gang allegations”; his view was

                                   9   that “no gang member would ever get out on parole.” Hoveland Decl. ¶ 9. However, the plea

                                  10   offer extended to Mr. Ruiz offered to drop all charges and enhancements (including those which

                                  11   were gang-related) if Mr. Ruiz pleaded guilty to two counts of second-degree murder. Ans., Exh.

                                  12   11 at 1. Thus, any advice on plea offers and parole chances that Mr. Cooper may have given to
Northern District of California
 United States District Court




                                  13   Mr. Ruiz would have required “reevaluat[ion] in light of the offer that was actually made.” Ans.

                                  14   at 12.

                                  15            Because Mr. Ruiz has not demonstrated that Mr. Cooper advised him about the plea offer

                                  16   he received in February 2012 (or about any other plea offer), he has not demonstrated that Mr.

                                  17   Cooper’s performance as counsel was deficient and perforce, he has not met the heightened

                                  18   threshold for federal habeas relief.

                                  19            Accordingly, the Court cannot say that—with respect to Mr. Cooper’s advice regarding

                                  20   Mr. Ruiz’s likelihood of parole—the state court’s decision to deny Mr. Ruiz habeas relief “was

                                  21   based on an unreasonable determination of the facts” or that it “[r]esulted in a decision that was

                                  22   contrary to or involved an unreasonable application of, clearly established Federal law,” 28 U.S.C.

                                  23   § 2254(d). It cannot be said that the state court committed a legal error so clear that “fairminded

                                  24   jurists” could not disagree about the result. See Richter, 562 U.S. at 101. Nor can this Court say

                                  25   that the state court “plainly misapprehend[ed] or misstate[d] the record in making [its] findings.”

                                  26   Taylor, 366 F.3d at 1001. Nonetheless, given the undisputed evidence that Mr. Cooper advised

                                  27   Mr. Ruiz there was no “realistic hope” that a defendant with gang allegations would ever be

                                  28   paroled (regardless of the length of the indeterminate term), that fact is relevant to Mr. Ruiz’s
                                                                                         11
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 12 of 26




                                   1   receptiveness to similar advice he subsequently received from Mr. Cook, as discussed below.

                                   2   C.     Mr. Cook’s Advice

                                   3          1.      Misadvice Regarding Likelihood of Parole if Petitioner Pled

                                   4          Mr. Cook represented Mr. Ruiz after Mr. Cooper’s representation concluded in November

                                   5   2010; Mr. Cook was Mr. Ruiz’s lawyer when the relevant plea offer was received and at trial. In

                                   6   his declaration, Mr. Cook states that he pursued a plea agreement that would result in a

                                   7   determinate term, but that the District Attorney would not make such an offer. See Declaration of

                                   8   Daniel E. Cook (“Cook Decl.”) ¶ 4, Docket No. 7-5; see also Hoveland Decl. ¶ 10 (stating that

                                   9   Mr. Cook reported that Mr. Ruiz “was just trying to get a determinate term”). He also contends

                                  10   that he received the plea offer at issue here on February 18, 2012 and that he conveyed the plea

                                  11   offer to Mr. Ruiz, who rejected it. Cook Decl. ¶ 5. He does not discuss whether or how he

                                  12   advised Mr. Ruiz with respect to the plea offer. See Cook Decl.; see also Hoveland Decl. ¶ 11
Northern District of California
 United States District Court




                                  13   (“Mr. Cook would not discuss with me what advice he gave petitioner . . . .”). Ms. Hoveland, Mr.

                                  14   Ruiz’s habeas attorney, also stated that Mr. Cook told her “that back when the case was going to

                                  15   trial he didn’t think there were that many people getting paroled and none of his former clients had

                                  16   been paroled at that time.” Hoveland Decl. ¶ 10. In Mr. Ruiz’s declaration, he states: “I was

                                  17   offered a plea to second degree murder with a sentence of 15-Life. I wanted to take it, but when I

                                  18   asked Mr. Cook what he thought, he said that he had never heard of a lifer paroling and that we

                                  19   should go to trial because he believed I had a 50/50 chance if I went up and testified.” Ruiz Decl.

                                  20   ¶ 4. Mr. Ruiz adds that “[h]ad Mr. Cook explained to me that if I had accepted the 15-to-Life

                                  21   offer, that there was a possibility I would be granted parole some day, I would have accepted that

                                  22   offer and not proceeded to trial.” Id. ¶ 5.

                                  23          Here, too, the analysis as to whether Mr. Cook provided inadequate assistance of counsel

                                  24   begins with an inquiry into whether his advice to Mr. Ruiz constituted deficient performance.

                                  25          Mr. Ruiz affirmatively states in his declaration that Mr. Cook told him that “he had never

                                  26   heard of a lifer paroling.” Ruiz Decl. ¶ 4. Mr. Ruiz also states: “Had Mr. Cook explained to me

                                  27   that if I had accepted the 15-to-Life offer, that there was a possibility I would be granted parole

                                  28   some day, I would have accepted that offer and not proceeded to trial.” Ruiz Decl. ¶ 5. Although
                                                                                         12
                                           Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 13 of 26




                                   1   Mr. Cook did not say that he did provide such advice to Mr. Ruiz, he did not deny giving Mr. Ruiz

                                   2   such advice. And he specifically declined to discuss with Ms. Hoveland what advice he gave on

                                   3   the subject. Hoveland Decl. ¶ 11. However, as noted above, in her declaration, Ms. Hoveland

                                   4   stated that Mr. Cook told her “that back when the case was going to trial he didn’t think there were

                                   5   that many people getting paroled and none of his former clients had been paroled at that time.” Id.

                                   6   ¶ 10. Given Mr. Cook had an ethical duty to convey the DA’s plea offer, absent contrary

                                   7   evidence, it must be assumed he did convey the plea to Mr. Ruiz. Thus, Mr. Cook discussed with

                                   8   Mr. Ruiz its terms, including the favorability vel non of the term of 15-years-to-life. Given Mr.

                                   9   Cook’s statement as described above, the state court could not have reasonably determined that

                                  10   Mr. Cook did not advise Mr. Ruiz that if he took the plea of 15-years-to-life he would have no

                                  11   chance of parole.4

                                  12             Having found that it would have been unreasonable for the state court not to conclude that
Northern District of California
 United States District Court




                                  13   Mr. Ruiz was so informed, the first question is whether the erroneous advice constituted deficient

                                  14   performance under Strickland. In this regard, it is necessary to examine Mr. Ruiz’s actual chance

                                  15   of being paroled. For plea counseling to be deficient under Strickland, a petitioner must establish

                                  16   that the advice was “so incorrect and so insufficient that it undermined the defendant’s ability to

                                  17   make an intelligent decision about whether to accept the plea offer.” Turner v. Calderon, 281 F.3d

                                  18   851, 880 (9th Cir. 2002) (internal quotations omitted). For bad advice to rise to that level, it must

                                  19   be more than “a mere inaccurate prediction” which, “standing alone, would not constitute

                                  20   ineffective assistance.” Iaea v. Sunn, 800 F.2d 861, 865 (9th Cir. 1986). Instead, the advice must

                                  21   constitute a “gross mischaracterization of the likely outcome” of a plea bargain “combined with

                                  22   . . . erroneous advice on the possible effects of going to trial.” Id.

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27

                                  28   4
                                           As noted above, the state court did not hold an evidentiary hearing,
                                                                                          13
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 14 of 26




                                   1          While Mr. Ruiz and the supporting declaration he provides from Ms. Jones indicate that

                                   2   individuals serving life-terms were being paroled at increasingly high rates at the time that Mr.

                                   3   Ruiz received his plea offer, the materials that Mr. Ruiz has presented to the Court do not squarely

                                   4   address the probability of someone in his circumstances (i.e. someone convicted of two counts of

                                   5   second-degree murder) being paroled at that time. As a starting point for that analysis, Mr. Ruiz

                                   6   (through the declaration of Ms. Jordan) argues that by 2012, when Petitioner’s plea offer was

                                   7   made, “the Board’s [overall] grant rate had more than tripled to just shy of 30%.” Jordan Decl. ¶

                                   8   48. He further asserts that—when combined with the fact that Governor Brown was reversing

                                   9   parole grants at a far lower rate than previous governors—the board’s overall grant rate shows

                                  10   that, at the time of Mr. Ruiz’s plea offer, prisoners serving life sentences with the possibility of

                                  11   parole were being released from prison at historically high rates. Id. ¶ 38.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   Attachment A to Jones Decl. (“Predicting Parole Grants”) at PDF p. 4, Docket No. 7-5 (showing
                                  25   the grant rate at hearings for lifers). Lifers include those given life sentences for both murder and
                                  26   non-murder crime; people convicted of murder make up over 80% of lifers. See Attachment B to
                                  27   Jones Decl. (“Life in Limbo”) at 15, Docket No. 7-5.
                                  28
                                                                                         14
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 15 of 26




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14   Id. at PDF p. 3 (showing the Governor’s reversal rate for parole grants involving murder cases).
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Life in Limbo at 15. Although no data for people convicted of murder was provided after 2010, it

                                  27   can fairly be inferred from Figure 2 that their parole rates went up along with the rates for other

                                  28   lifers after 2010, particularly given the fact that people convicted of murder comprised over 80%
                                                                                         15
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 16 of 26




                                   1   of lifers. Id.

                                   2           In response, the Government asserts that “all of petitioner’s statistics and argument

                                   3   concerns the likelihood for parole for the average lifer . . . . Nothing in petitioner’s statistics or

                                   4   argument shows that someone convicted of multiple murders is likely to be granted parole.” Ans.

                                   5   at 18. Mr. Ruiz was convicted of two murders. Indeed, the documents upon which Ms. Jones

                                   6   relies reveal that “[t]he likelihood of a lifer convicted of murder being granted parole by the Board

                                   7   and not having the decision reversed by the Governor is—and always has been—slim. In 2010,

                                   8   the probability was approximately six percent.” See Attachment B to Jones Decl. (“Life in

                                   9   Limbo”) at 4, Docket No. 7-5. To that end, although the six percent figure would certainly have

                                  10   been higher in 2012 than in 2010—because the board’s overall grant rate was higher in 2012 than

                                  11   in 2010, and the governor’s reversal rate (for parole decisions involving murder rates) was

                                  12   lower—the documents provided by Mr. Ruiz do not indicate precisely how much higher, nor do
Northern District of California
 United States District Court




                                  13   they directly address the impact these changes might have had on someone in Mr. Ruiz’s specific

                                  14   circumstances.

                                  15           However, the government’s statement that “[n]othing in petitioner’s statistics or argument

                                  16   shows that someone convicted of multiple murders is likely to be granted parole,” Ans. at 18, is

                                  17   not exactly accurate. For one thing, the authors of Life in Limbo concluded—on a preliminary

                                  18   basis (before all data analysis was complete)—that the number of people victimized in the crime

                                  19   that resulted in a life-sentence was not a statistically significant predictor of a person’s likelihood

                                  20   of being granted parole. See Predicting Parole Grants at PDF pp. 3-4. Subsequently, the authors

                                  21   of Predicting Parole Grants confirmed that preliminary finding through their own statistical

                                  22   analysis. Id. at PDF p. 7 (“We looked at a number of characteristics related to the commission of

                                  23   the life crime . . . [including] the charge (first degree murder, second degree murder, or ‘other’)

                                  24   [and] whether the crime had more than one victim . . . . To our surprise, none of these variables

                                  25   was significantly correlated with release, suggesting that they exert no independent effect on

                                  26   releasing authorities’ decisions after controlling for other factors. Insofar as we can determine

                                  27   statistically, it appears that the commissioners’ decisions are not based on the heinousness of the

                                  28   life crime.”). Thus, contrary to the government’s assertion, the materials presented by Mr. Ruiz
                                                                                          16
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 17 of 26




                                   1   indicate that someone convicted of even two counts of second-degree murder could also expect a

                                   2   higher likelihood of parole in 2012 than he or she might have previously. There is no evidence in

                                   3   the record to the contrary.

                                   4          To be sure, after Lawrence and Shaputis, the key inquiry in determining whether an

                                   5   individual will be granted parole is whether an individual “will pose an unreasonable risk of

                                   6   danger to society if released from prison.” Cal. Code Regs. tit. 15, § 2281(a). As part of that

                                   7   inquiry, the Board is directed to consider “[a]ll relevant, reliable information,” including the “the

                                   8   base and other commitment offenses.” Id. § 2281(b). Specifically, factors like the existence of

                                   9   multiple victims, the offense being “carried out in a dispassionate and calculated manner,” and a

                                  10   trivial motive in relation to the offense can all indicate unsuitability for parole. Id. § 2281(c).

                                  11   Nonetheless, the statistical findings in Predicting Parole Grants indicate that the underlying

                                  12   charge and whether the crime involved multiple victims are not significantly correlated with
Northern District of California
 United States District Court




                                  13   parole decisions, despite the fact that California regulations permit consideration of such factors.

                                  14          Taking all of this information together, the unrebutted evidence suggests that Mr. Ruiz’s

                                  15   chances of parole—although there is some ambiguity as to the precise likelihood—would have

                                  16   been significant, likely higher than 6%. This is so for two reasons. First, the 6% figure is a

                                  17   dynamic one; as noted above, parole grant rates for lifers increased significantly after 2010 (the

                                  18   year to which the 6% statistic applied). Second, it appears that the 6% figure represented the

                                  19   chance someone sentenced to life for murder would be paroled at a discrete parole hearing; since

                                  20   someone sentenced to life is eligible for a subsequent parole hearing after a denial of parole in

                                  21   three to fifteen years, Cal. Penal Code § 3041.5(b)(3), lifers will have multiple opportunities to be

                                  22   granted parole, and thus the cumulative chance of obtaining parole and not serving life is likely to

                                  23   be significantly greater than 6% over time.

                                  24          The Court must next examine whether Mr. Cook’s advice that Mr. Ruiz had no chance of

                                  25   paroling if he accepted the plea offer constituted a “gross mischaracterization of the likely

                                  26   outcome” of the potential plea bargain, Iaea, 800 F.2d at 865, and “undermined [Mr. Ruiz’s]

                                  27   ability to make an intelligent decision about whether to accept the plea offer,” Calderon, 281 F.3d

                                  28   at 880. The Ninth Circuit has found that, in the inverse situation, where counsel advises a
                                                                                          17
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 18 of 26




                                   1   defendant that he or she will have a chance of parole, but no chance actually exists, the advice is a

                                   2   gross mischaracterization of the likely outcome. See, e.g. Iaea, 800 F.2d at 865 (finding gross

                                   3   mischaracterization where, inter alia, counsel advised defendant “he might get probation” but

                                   4   defendant was sentenced to life); accord Meyers v. Gillis, 142 F.3d 664, 667 (3d Cir. 1998)

                                   5   (finding deficient performance under Strickland “where [petitioner] was informed that he would

                                   6   become eligible for parole sometime in the future despite pleading guilty to a crime that carried a

                                   7   mandatory period of life imprisonment as the only authorized sentence”); cf. Scarbrough v.

                                   8   Johnson, 300 F.3d 302, 307 (3d Cir. 2002) (identifying an important difference between “life

                                   9   without any possibility of parole” and a situation in which “the odds [of parole] may be slim . . .

                                  10   [but] the possibility of parole from a life sentence does exist”). Although advising a defendant he

                                  11   would have no chance of parole where a meaningful chance actually exists may implicate

                                  12   somewhat different considerations than the inverse situation presented here, these cases presume
Northern District of California
 United States District Court




                                  13   that a mischaracterization as to the availability of parole is significant, particularly where that

                                  14   information is central to the defendant’s decision whether to accept or reject a plea offer. Accord

                                  15   Hill v. Lockhart, 894 F.2d 1009, 1010 (8th Cir. 1990) (finding ineffective assistance where

                                  16   counsel advised defendant that he would serve one-third of his sentence when the law actually

                                  17   required one-half, and the defendant “had made clear that the timing of eligibility [for parole] was

                                  18   the dispositive issue for him in accepting or rejecting a plea bargain”).

                                  19          Accordingly, the erroneous advice Mr. Cook gave to Mr. Ruiz—that if he took the plea of

                                  20   15 years to life he would have no chance of parole, advice which reinforced the similar erroneous

                                  21   advice he had received from Mr. Cooper—undermined Mr. Ruiz’s ability to make an intelligent

                                  22   decision whether to accept the plea. It thus constituted ineffective assistance under Strickland. To

                                  23   conclude that Mr. Ruiz did not receive such advice would have been an “unreasonable

                                  24   determination of the facts in light of the evidence presented in the State court proceeding,” 28

                                  25   U.S.C. § 2254(d)(2), and a conclusion that such advice did not constitute ineffective assistance of

                                  26   counsel would have been “an unreasonable application of, clearly established Federal law.”

                                  27   §1254(d)(1).

                                  28
                                                                                          18
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 19 of 26




                                   1           2.     Misunderstanding of Lesser-Related Offense Instruction

                                   2           To compound the problem, Mr. Cook also provided “erroneous advice on the possible

                                   3   effects of going to trial.” Iaea, 800 F.2d at 865. On this issue, Mr. Ruiz contends that Mr. Cook

                                   4   incorrectly advised him about the instructions the jury would receive if he went to trial. Traverse

                                   5   at 9.

                                   6           Mr. Ruiz asserts that Mr. Cook advised him that the jury would be given an instruction on

                                   7   the lesser-related offense of accessory after the fact, and that Mr. Cook pursued that as his defense

                                   8   at trial. Id. The accessory after the fact instruction would have afforded the jury an intermediate

                                   9   option between outright acquittal and conviction of first-degree murder. Presumably (as numerous

                                  10   courts have determined, as discussed below), by offering the jury a middle option, such an

                                  11   instruction would have lessened the odds of the murder convictions. However, in actuality and

                                  12   apparently unbeknownst to Mr. Cook, the jury could not be and would not be instructed on the
Northern District of California
 United States District Court




                                  13   lesser-related offense without the prosecutor’s consent. Ans., Exh. 10 at 26–27. Prior to 1998, a

                                  14   defendant in California was entitled to jury instructions on lesser-related offenses under People v.

                                  15   Geiger, 35 Cal. 3d 510, 520 (1984). However, in 1998, the California Supreme Court overturned

                                  16   Geiger in People v. Birks, 19 Cal. 4th 108, 136–37 (1998). The law in California now requires the

                                  17   prosecutor to consent to a lesser-related offense jury instruction. Absent that consent, the

                                  18   instruction cannot be given. Mr. Ruiz alleges that Mr. Cook was ignorant of the law on this point

                                  19   when he advised Mr. Ruiz that a lesser-included defense instruction would be given at trial.

                                  20           Petitioner claims that, because of Mr. Cook’s ignorance of the change in law wrought by

                                  21   Birks, he “could not possibly have advised Petitioner correctly regarding presenting this defense at

                                  22   trial or the well-settled law restricting the instructions that jury would be given.” Ans., Exh. 10 at

                                  23   26. Petitioner asserts that it is “reasonably probable that Mr. Cook’s failure to understand the

                                  24   current state of the law regarding instructions on Petitioner’s sole theory of defense affected both

                                  25   Mr. Cook’s presentation of the risks and benefits of proceeding to trial and Petitioner’s

                                  26   understanding thereof.” Id. at 27. Additionally, because Mr. Cook encouraged Petitioner to

                                  27   testify in accordance with the narrative that he was an accessory after the fact, Petitioner believes

                                  28   that his trial testimony was “rendered meaningless” by the unavailability of the lesser-related
                                                                                         19
                                           Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 20 of 26




                                   1   offense. Id. at 26. Petitioner concludes: “Had I been advised that it was highly unlikely that the

                                   2   jury would be instructed on my theory of defense because the prosecution had to consent, that

                                   3   information would have [] affected my decision to go to trial.” Ruiz Decl. ¶ 5.

                                   4           Petitioner’s allegation that Mr. Cook incorrectly advised him about the lesser-related jury

                                   5   instruction is proven by the record evidence in addition to Petitioner’s own statement. Cf. Turner

                                   6   v. Calderon, 281 F.3d 851, 881 (9th Cir. 2002) (holding that “[habeas petitioner]’s self-serving

                                   7   statement, made years later, that [trial counsel] told him that ‘this was not a death penalty case’ is

                                   8   insufficient to establish that [petitioner] was unaware of the potential of a death verdict”). At the

                                   9   close of evidence, Mr. Cook asked the judge for the accessory-after-the-fact instruction relying on

                                  10   the outdated precedent of Geiger; this request, evidencing counsel’s ignorance of the applicable

                                  11   law, led the prosecutor to react with “shock and dismay,” as revealed by the trial transcript:

                                  12                  The Court: Okay. When the issue came to me when we were going
Northern District of California
 United States District Court




                                                      over the jury instructions on the record, you know, Mr. DeFerrari
                                  13                  [the prosecutor] you were what I described as shock and dismay,
                                                      because you were asking Mr. Cook for his authority and both of us
                                  14                  remembered it as being Geiger.
                                  15   Ans., Exh. 10F. This colloquy corroborates Petitioner’s assertion and ineluctably implies that the

                                  16   misadvice Mr. Cook provided to Petitioner was not a deliberate strategic decision, but instead the

                                  17   result of his ignorance of the law.5

                                  18           The Supreme Court has repeatedly noted that where an attorney demonstrates ignorance of

                                  19   the law, his or her performance falls below “the range of competence demanded of attorneys in

                                  20   criminal cases.” Hill v. Lockhart, 474 U.S. 52, 56 (1985); see also Hinton v. Alabama, 571 U.S.

                                  21   263, 274 (2014) (“An attorney’s ignorance of a point of law that is fundamental to his case

                                  22   combined with his failure to perform basic research on that point is a quintessential example of

                                  23

                                  24
                                       5
                                         Mr. Cook’s own declaration is silent on whether he was aware of the correct law and what plea
                                       advice he would have given to Petitioner had he known that accessory after the fact was not an
                                  25   available charge. See Cook Decl. Respondent claims that “total avoidance of the subject suggests
                                       that he does not agree with petitioner’s implication that Cook advised him to reject the plea offer.”
                                  26   Ans. at 13. It is true that an ambiguous third-party declaration is not necessarily sufficient to
                                       corroborate a defendant’s self-serving statement. See Rodelas v. Arnold, No. 14-CV-05017-JST,
                                  27   2016 WL 4073307, at *14 (N.D. Cal. Aug. 1, 2016) (“[T]rial counsel’s declaration is ambiguous
                                       at best as to when trial counsel communicated the sixty-year maximum exposure to Petitioner.
                                  28   Petitioner’s self-serving statements are insufficient to establish his allegations.”). Mr. Cook had
                                       an opportunity to explain his position to the contrary, but he did not.
                                                                                         20
                                           Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 21 of 26




                                   1   unreasonable performance under Strickland.”). Where it comes to advising on jury instructions,

                                   2   defense counsel’s performance will be considered deficient when his or her “errors with the jury

                                   3   instructions were not a strategic decision to forego one defense in favor of another,” but instead

                                   4   “the result of a misunderstanding of the law.” United States v. Span, 75 F.3d 1383, 1390 (9th Cir.

                                   5   1996); see also, e.g., White v. Ryan, 895 F.3d 641, 666 (9th Cir. 2018) (“A decision [by counsel]

                                   6   based on a misunderstanding of the law is not sound trial strategy.”); Sanchez v. Biter, No. 15-

                                   7   01191-JVS (KS), 2016 WL 8732179, at *7 (C.D. Cal. Aug. 15, 2016), report and

                                   8   recommendation adopted, No. 15-01191-JVS (KS), 2016 WL 8738100 (C.D. Cal. Oct. 21, 2016)

                                   9   (”In a case where the defendant faced (and received) a sentence of life imprisonment, it falls

                                  10   below an objectively reasonable professional standard for defense counsel to not research what

                                  11   evidence is needed to establish lesser included offenses until right before the case goes to the

                                  12   jury.”). Where a trial attorney makes such a decision—based on a misunderstanding of the law,
Northern District of California
 United States District Court




                                  13   rather than a strategic calculation—that decision “receives no deference.” Crace v. Herzog, 798

                                  14   F.3d 840, 852 (9th Cir. 2015) (quoting Span, 75 F.3d at 1387 ). Cf. United States v. Alferahin, 433

                                  15   F.3d 1148, 1161 (9th Cir. 2006) (finding deficient performance where attorney “did not intend

                                  16   strategically to forego the materiality instruction” but instead “had no idea that such an instruction

                                  17   was available to his client as a matter of right”). Clearly, counsel’s advice, based on his

                                  18   misapprehension of law, was deficient under the first prong of Strickland.

                                  19           Mr. Cook’s error regarding the availability of a lesser-offense instruction was no small

                                  20   matter. The availability of a lesser-included offense instruction can be highly consequential.6 As

                                  21   explained in Crace, “a lesser-included-offense instruction can affect a jury’s perception of

                                  22   reasonable doubt: the same scrupulous and conscientious jury that convicts on a greater offense

                                  23   when that offense is the only one available could decide to convict on a lesser included offense if

                                  24   given more choices.” 798 F.3d at 848 (quoting Keeble v. United States, 412 U.S. 205, 212–13

                                  25

                                  26   6
                                         In theory, the instruction could have been available to Petitioner if the prosecutor had consented.
                                  27   However, it was very unlikely that the prosecutor would have done so given that Petitioner had
                                       previously proposed pleading to accessory after the fact during negotiations and the prosecutor
                                  28   rejected the proposal. See Ans., Exh. 10 at 21 (“The offense [accessory after the fact] was not
                                       charged by the prosecution and had been previously rejected in plea negotiations.”).
                                                                                         21
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 22 of 26




                                   1   (1973)) (emphasis in original). Crace further noted that the Supreme Court has recognized that “a

                                   2   jury presented with only two options—convicting on a single charged offense or acquitting the

                                   3   defendant altogether—‘is likely to resolve its doubts in favor of conviction’ even if it has

                                   4   reservations about one of the elements of the charged offense, on the thinking that ‘the defendant

                                   5   is plainly guilty of some offense.’” Id. (quoting Keeble, 412 U.S. at 212–13). “It is therefore

                                   6   perfectly plausible that a jury that convicted on a particular offense at trial did so despite doubts

                                   7   about the proof of that offense—doubts that, with ‘the availability of a third option,’ could have

                                   8   led it to convict on a lesser included offense.” Id. (quoting Keeble, 412 U.S. at 213). See also

                                   9   Beck v. Alabama, 447 U.S. 625, 634–35 (1980) (“We cannot say that the availability of a third

                                  10   option-convicting the defendant of simple assault-could not have resulted in a different verdict.”).

                                  11          In this case, the jury had only two options: outright acquittal or conviction of first-degree

                                  12   murder. It is noteworthy that the jury took three days of deliberation to reach a verdict. Ans., Exh
Northern District of California
 United States District Court




                                  13   2 at 2. This suggests that Mr. Ruiz’s guilt or innocence was not an open-and-shut issue.

                                  14   Ultimately, Petitioner was found guilty of two counts of special circumstance first-degree murder

                                  15   and was sentenced to 50 years and two consecutive life terms without the possibility of parole.

                                  16   Given the length of deliberation, it is not an unrealistic possibility that the jury would have

                                  17   convicted Mr. Ruiz of accessory after the fact had it been given that option.

                                  18          The instant case is similar to Sanchez v. Biter, mentioned above. In Sanchez, the court

                                  19   found counsel’s performance deficient for exhibiting an “inexcusable ignorance of criminal law.”

                                  20   2016 WL 8732179, at *8. The petitioner there declined a plea offer and went to trial on an

                                  21   attempted murder charge because counsel assured him that he could be convicted of assault with a

                                  22   deadly weapon as a lesser-included offense, with a maximum possible sentence of 30 years. Id. at

                                  23   *5. But “assault with a deadly weapon is not a lesser included offense of attempted murder.” Id.

                                  24   at *8 (emphasis in original). Relying on counsel’s error, the petitioner “rejected a proposed plea

                                  25   agreement that would have secured him a 39-year determinate sentence instead of the 7 years plus

                                  26   25 years to life indeterminate sentence that was imposed after trial.” Id. (emphases in original).

                                  27   The court concluded that counsel “lacked adequate knowledge of California criminal law to

                                  28   provide constitutionally adequate assistance of counsel, particularly with respect to advising [the
                                                                                         22
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 23 of 26




                                   1   petitioner] on how to weigh the possible consequences of trial versus a plea.” Id. at *9.

                                   2          Here, the record evidence shows that Mr. Cook’s advice on the availability of lesser-

                                   3   included offense jury instructions was “so incorrect and so insufficient that it undermined the

                                   4   defendant’s ability to make an intelligent decision about whether to accept the plea offer.”

                                   5   Calderon, 281 F.3d at 880 (internal quotations omitted). To compound matters, Mr. Ruiz was

                                   6   given misinformation on both sides of the decision whether to accept the plea. Mr. Cook’s

                                   7   erroneous advice about Mr. Ruiz’s chances of paroling – even if one were to find that erroneous

                                   8   advice about the chance of parole alone did not constitute ineffective assistance – when combined

                                   9   with the erroneous advice about the availability of a jury instruction on the middle option of

                                  10   accessory after the fact, substantially undermined Mr. Ruiz’s ability to make an intelligent

                                  11   decision about the plea. By providing “erroneous advice on the possible effects of going to trial,”

                                  12   Iaea, 800 F.2d at 865, Mr. Cook provided ineffective assistance, and the state court could not
Northern District of California
 United States District Court




                                  13   reasonably have concluded otherwise. Thus, Mr. Cook’s performance was deficient even under

                                  14   the deferential standard of Strickland and AEDPA. In other words, it would have been an

                                  15   “unreasonable determination of the facts,” 28 U.S.C. § 2254(d)(2), if the state court concluded that

                                  16   Mr. Ruiz was not erroneously advised on the issue of the lesser-included instruction. It would also

                                  17   have been “an unreasonable application of [Strickland],” id. § 2254(d)(1), to conclude that such

                                  18   advice – especially combined with the misadvice on the possibility of parole if he took the plea –

                                  19   did not constitute ineffective assistance of counsel.

                                  20          3.      Prejudice

                                  21          Under the second prong of Strickland, Petitioner must also demonstrate that “there is a

                                  22   reasonable probability that, but for counsel’s unprofessional errors, the results of the proceeding

                                  23   would have been different.” Strickland, 466 U.S. at 687. As explained above, in the plea context,

                                  24   a petitioner must show that but for the misadvice of counsel at trial, there is a “reasonable

                                  25   probability” that he would have accepted the plea, that the court would have accepted its terms,

                                  26   and that the conviction or sentence, or both, under the offer’s terms would have been less severe

                                  27   than under the judgment and sentence that in fact were imposed. Lafler, 566 U.S. at 164; see also

                                  28   In re Alvernaz, 2 Cal. 4th 924, 937 (1992) (“a defendant must prove there is a reasonable
                                                                                         23
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 24 of 26




                                   1   probability that, but for counsel’s deficient performance, the defendant would have accepted the

                                   2   proffered plea bargain”).

                                   3             The government asserts that the language of Mr. Ruiz’s declaration is too “vague” to

                                   4   demonstrate that he would have changed his decision to reject the plea offer had he been properly

                                   5   advised by counsel on the issue of jury instructions. Ans. at 15. In his declaration, Mr. Ruiz

                                   6   states:

                                   7                    Had Mr. Cook explained to me that if I had accepted the 15-to-Life
                                                        offer, that there was a possibility I would be granted parole some
                                   8                    day, I would have accepted that offer and not proceeded to trial.
                                                        Had I been advised that it was highly unlikely that the jury would be
                                   9                    instructed on my theory of defense because the prosecution had to
                                                        consent, that information would have also affected my decision to
                                  10                    go to trial.
                                  11   Ruiz Decl. ¶ 5. The government contends that Mr. Ruiz “does not say he would have taken the

                                  12   plea offer, only that the instruction would have ‘affected’ his decision.” Ans. at 15. In essence,
Northern District of California
 United States District Court




                                  13   the government’s point highlights the fact that Mr. Ruiz’s declaration discussed the issue of

                                  14   counsel’s parole advice separately from the issue of jury instructions, and while Mr. Ruiz notes

                                  15   that he “would have accepted” the plea offer had he known there was a possibility that he would

                                  16   be granted parole, he only states that proper advice about the jury instruction would have

                                  17   “affected” his decision. However, when read in the context of his entire declaration, it is clear that

                                  18   Mr. Ruiz means that he would have taken the plea offer rather than proceeding to trial. Mr. Ruiz’s

                                  19   use of the word “affected” is consistent with the fact that his entire declaration conveys that, had

                                  20   he been properly advised, he would have accepted the plea offer, rather than proceeding to trial.

                                  21             The government also challenges Mr. Ruiz’s explicit assertion that he wanted to take the

                                  22   plea offer extended to him but was dissuaded from doing so by Mr. Cook. Id. at 24–25. In Mr.

                                  23   Ruiz’s declaration, he states:

                                  24                    I was offered a plea to second degree murder with a sentence of 15-
                                                        Life. I wanted to take it, but when I asked Mr. Cook what he
                                  25                    thought, he said that he had never heard of a lifer paroling and that
                                                        we should go to trial because he believed I had a 50/50 chance if I
                                  26                    went up and testified.
                                  27   Ruiz Decl. ¶ 4. In response, the government contends:

                                  28                    [P]etitioner declares that, for years, both of his attorneys advised
                                                                                           24
                                         Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 25 of 26



                                                        him not to take an indeterminate plea offer. Yet, when such an offer
                                   1                    was made, he claims he wanted to take it. Petitioner offers no
                                                        explanation why he was inclined to disregard his attorneys’ advice,
                                   2                    nor how he was persuaded to change his mind. Moreover, petitioner
                                                        undoubtedly talked to family and fellow prisoners about whether to
                                   3                    take the plea offer. Yet, he has not presented a single declaration to
                                                        corroborate his claims that he was advised to reject any
                                   4                    indeterminate term plead deal; that he, nevertheless, wanted to take
                                                        the plea offer; and that he was convinced otherwise.
                                   5

                                   6   Ans. at 24–25.

                                   7           While it is true that Mr. Ruiz was focused on securing a determinate sentence prior to trial,

                                   8   see Hoveland Decl. ¶ 9 (“Kellin Cooper . . . relayed to me via phone that he actively attempted to

                                   9   negotiate a plea deal for a determinate term sentence for petitioner during the course of his

                                  10   representation of him.”); id. ¶ 10 (“Mr. Cook believed that Petitioner only wanted a determinate

                                  11   term sentence and did ‘not remember talking to him that much about an indeterminate term’

                                  12   because Cook ‘was just trying to get a determinate term.’”), Mr. Ruiz’s state of mind was subject
Northern District of California
 United States District Court




                                  13   to the influence of erroneous information about the possibility of parole he had received from both

                                  14   Mr. Cooper and Mr. Cook. The relevant inquiry is whether there is a “reasonable probability”

                                  15   that, but for counsel’s ineffective assistance and bad advice, Mr. Ruiz would have taken the plea.

                                  16           The government also contends that the state court might have been skeptical of Mr. Ruiz’s

                                  17   claims that he would have accepted a plea in light of the fact that he maintained his innocence

                                  18   throughout trial. Specifically, he testified that he had no knowledge of the murders until after they

                                  19   happened. Exh. 7 at 8. However, the decision whether to accept a plea offer often turns on more

                                  20   than an individual’s guilt or innocence. While the California Supreme Court has noted that “a

                                  21   defendant’s trial protestations, under oath, of complete innocence may detract from the credibility

                                  22   of a hindsight claim that a rejected plea bargain would have been accepted had a single variable

                                  23   (sentencing advice) been different,” Alvernaz, 2 Cal. 4th at 940, here, Petitioner has demonstrated

                                  24   more than one error by counsel. He was given incorrect advice about both the potential benefit of

                                  25   the plea offer (which erroneously misled Mr. Ruiz about the real possibility of parole) and the

                                  26   risks of going to trial (which led Mr. Ruiz to believe the jury would be given a lesser-included

                                  27   instruction).

                                  28           The question of prejudice in this context is not whether it is more likely than not that Mr.
                                                                                         25
                                           Case 3:18-cv-07681-EMC Document 14 Filed 08/13/20 Page 26 of 26




                                   1   Ruiz would have taken the plea, but whether there is “reasonable probability” that, absent the two-

                                   2   pronged error committed by counsel, Mr. Ruiz would have taken the plea. Given the record

                                   3   evidence and the magnitude of the error, the state court could not reasonably have found that Mr.

                                   4   Ruiz was not so prejudiced. A conclusion that Mr. Ruiz was not prejudiced would have been an

                                   5   “unreasonable determination of the facts,” 28 U.S.C. § 2254(d)(2).7 Further, the fact that the

                                   6   prosecutor left the plea offer open until the start of trial establishes without doubt that the

                                   7   government would not have withdrawn the offer, had Mr. Ruiz accepted it. There is no evidence

                                   8   that intervening circumstances would have led the government to a different decision. See Lafler,

                                   9   566 U.S. at 163–64. Nor, given the trial court accepted similar pleas of his co-defendants, see

                                  10   Ans. at 27, is there any doubt that the Court would have accepted Mr. Ruiz’s plea. Lafler, 566

                                  11   U.S. at 163–64.

                                  12                                         V.       CONCLUSION
Northern District of California
 United States District Court




                                  13             For the foregoing reasons, Mr. Ruiz’s habeas petition is GRANTED. Mr. Ruiz was

                                  14   denied effective assistance of counsel and was prejudiced thereby. The District Attorney of

                                  15   Contra Costa County is ordered to reinstate the offer of February 18, 2012. See Lafler, 566 U.S. at

                                  16   174 (“The correct remedy in these circumstances . . . is to order the State to reoffer the plea

                                  17   agreement.”).

                                  18

                                  19             IT IS SO ORDERED.

                                  20

                                  21   Dated: August 13, 2020

                                  22

                                  23                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  24                                                      United States District Judge
                                  25

                                  26

                                  27

                                  28   7
                                           As noted above, the state court did not conduct an evidentiary hearing.
                                                                                          26
